Order entered July 8, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00473-CV

                            LYNDALL D. MCDANIEL, Appellant

                                                V.

                                JESSY DALE SMITH, Appellee

                       On Appeal from the County Court at Law No. 1
                                    Hunt County, Texas
                            Trial Court Cause No. CC1300047

                                            ORDER


       By letter dated May 21, 2015, the Court questioned its jurisdiction over this appeal noting

that the clerk’s record did not appear to include an appealable order and that the clerk’s record

included a motion advising the trial court that it had not disposed of outstanding third-party

claims and counter-claims. By order dated June 11, 2015, we granted appellant’s motion to

abate the appeal pending a June 25, 2015 hearing on appellant’s motion to sever the third-party

claims and counter-claims. On July 7, 2015, the clerk’s record was supplemented to include the

trial court’s March 17, 2015 order granting summary judgment. Upon inspection of the order, it

now appears that the Court has jurisdiction over this appeal.
       Accordingly, we REINSTATE the appeal. Appellant’s brief on the merits is due on or

before August 6, 2015.


                                                /s/   ELIZABETH LANG-MIERS
                                                      JUSTICE